UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 4: 14CR 3 14
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
Vv. ) ORDER ADOPTING
) MAGISTRATE’S REPORT AND
) RECOMMENDATION
SHAHA JALA, )
)
Defendants. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Jonathan D. Greenberg. The Report and Recommendation (ECF # 75), issued June 9, 2021,
is hereby ADOPTED by this Court. On February 20, 2018, Mr. Jala filed a Motion to Vacate under
28 U.S.C. §2255. The Court denied the motion because it was a second or successive petition and
Mr. Jala had not obtained permission to file from the Sixth Circuit. On March 19, 2018, he sought
permission from the Sixth Circuit. The Sixth Circuit denied permission to file a second or
successive motion to vacate his sentence because he was no longer in custody. However, the Sixth
Circuit nonetheless transferred the case back to this District Court and ordered that the second
motion to vacate be construed as a petition for a writ of error coram nobis.

Upon return to this Court, the case was referred to Magistrate Greenberg for a Report and
Recommendation. The Magistrate Judge properly set forth the legal criteria for the analysis of a
writ or error coram nobis, correctly applied the facts of this case to those criteria, and
recommended that the petition be denied. A copy of the Report and Recommendation was
mailed to Mr. Jala and appeared on the electronic docket on June 9, 2021. Neither party has
timely filed any objections to the Report and Recommendation. Despite the absence of
objections, the Court has reviewed de novo the Report and Recommendation, see Ohio Citizen
Action y. City of Seven Hills, 35 F. Supp. 2d 575, 577 (N.D. Ohio 1999). The Magistrate’s
Report and Recommendation is thorough, well supported and well reasoned. It properly analyzes
the law and the recommendation is fully supported by the record. This Court, therefore, adopts
the Magistrate’s Report in its entirety. Petitioner’s request for a writ of error coram nobis is

DENIED. (ECF #75). IT IS SO ORDERED.

|

Mini [ , i pach

¥ 1

DONALD C! NUGENT.
United States District {Udge

DATED: \, b Lon,
(\ -

\
